Case 3:21-mc-80107-LB Document 3-3 Filed 04/30/21 Page 1 of 2




                  EXHIBIT 3
                     Case 3:21-mc-80107-LB Document 3-3 Filed 04/30/21 Page 2 of 2


   Claimant          BL Number      Container Number   Cargo Value    Cargo     Notification   Docs   Notes           Position
C.H. Robinson    HLCUSZX2010CABU6    HLBU2611488        unknown      Brackets         √               should be UD    B49 R17 T10
 ISA Surveys                          FDCU0074451       unknown                       √               Disch
 WK Webster                          WGRU4166140        unknown                       √               unsure status   B02 R16 T82
   Pegasus       HLCUEUR2009AOZD0     XINU8228641       unknown      Cocopeat         √               should be UD    B54 R09 T06
   Pegasus       HLCUEUR2009ENVQ0    CXDU1133837        unknown      Cocopeat         √               should be UD    B54 R10 T06
C.H. Robinsons   HLCUSZX2010CABW9    HLBU1333910        unknown      Brackets         √               unsure status   B50 R19 T84
 W.K. Webster                        AMFU8905637                                      √                                      OD
 W.K. Webster                         CAIU4244497                                     √                                      OD
 W.K. Webster                         CAIU8443183                                     √                                      OD
 W.K. Webster                        BEAU4162060                                      √                                      OD
 W.K. Webster                         FCIU8737099                                     √                                      OD
 W.K. Webster                        GVCU5265864                                      √                                      OD
 W.K. Webster                        HAMU1319580                                      √                                      OD
 W.K. Webster                        HLBU1333910                                      √                                      OD
 W.K. Webster                        HLBU1844206                                      √                                      OD
 W.K. Webster                        HLBU1884750                                      √                                      OD
 W.K. Webster                        HLBU2050983                                      √                                      OD
 W.K. Webster                        HLBU2560760                                      √                                      OD
 W.K. Webster                        HLBU2764764                                      √                                      OD
 W.K. Webster                        HLBU3340570                                      √                                      OD
 W.K. Webster                        HLXU8234666                                      √                                      OD
 W.K. Webster                         CAIU8228961                                     √                                      OD
 W.K. Webster                        FDCU0074451                                      √                                      OD
 W.K. Webster                         FSCU7226196                                     √                                      OD
 W.K. Webster                         CAIU9129644                                     √                                      OD
 W.K. Webster                         CAIU8658129                                     √                                      OD
 W.K. Webster                        GESU6395387                                      √                                      OD
 W.K. Webster                        HLBU2126409                                      √                                      OD
 W.K. Webster                        HLBU2419032                                      √                                      OD
 W.K. Webster                        HLXU8547038                                      √                                      OD
 W.K. Webster                        HLBU2519129                                      √                                      OD
 W.K. Webster                        HLBU2678291                                      √                                      OD
 W.K. Webster                        HLBU2572118                                      √                                      OD
 W.K. Webster                        HLBU2194023                                      √                                      OD
 W.K. Webster                        FDCU0336567                                      √                                      OD
 W.K. Webster                        HLBU1999527                                      √                                      OD
 W.K. Webster                         LASU9490147                                     √                                      OD
 W.K. Webster                         PCIU9469806                                     √                                      OD
    Shipco                           TCKU6024504       $23,325.93                               √                            OD
 W.K. Webster                         TCLU1450443                                    √                                       OD
 W.K. Webster                        SEGU5764654                                     √                                       OD
 W.K. Webster                         TCLU8277772                                    √                                       OD
 W.K. Webster                        BEAU4986932                                     √                                       OD
 W.K. Webster                        BEAU4986974                                     √                                       OD
 W.K. Webster                        BMOU5494037                                     √                                       OD
 W.K. Webster                        BEAU5328392                                     √                                       OD
 W.K. Webster                        UACU5637112                                     √                                       OD
 W.K. Webster                        UETU5284895                                     √                                       OD
     DSV         HLCUHKG201102790    HLXU8517250          TBA                        √




                                                       $23,325.93
